822 F.2d 55Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred Thomas ELLIOTT, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  Sergeant Bennett;Officer Forrest;  Sergeant White;  Sergeant Copeland;Officer Heffner;  David A. Garraghty;  Lt. Whitlow;  Cpl.Evans;  Officer Thornton;  Sgt. Hailey;  J.D. Hunte,Defendant- Appellee.
No. 86-7740.
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1987.Decided June 23, 1987.

Before PHILLIPS and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Fred Thomas Elliott, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Office of the Attorney General of Virginia, for appellees.
PER CURIAM:


1
Fred Thomas Elliott, a Virginia inmate, appeals from the district court's dismissal of his 42 U.S.C. Sec. 1983 action.  Pursuant to 28 U.S.C. Sec. 636(b)(1)(B), a magistrate was designated to conduct an evidentiary hearing on Elliott's claim.  After the hearing, the magistrate recommended judgment for the defendants.  Elliott was notified that he had ten days in which to file objections to the magistrate's report and was warned that failure to do so would constitute a waiver of appellate review.  See 28 U.S.C. Sec. 636(b)(1).  Elliott failed to file any objections to the magistrate's report.  The district court adopted the magistrate's report and recommendation and granted judgment for the defendants.


2
This Court has held that the filing of timely objections to a magistrate's report is necessary to preserve appellate review of the substance of that report.   See United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);  see also Thomas v. Arn, 474 U.S. 140 (1985).  As Elliott failed to file objections after being advised of the need to do so, he has waived his right to appellate review.


3
We dispense with oral argument because the dispositive issues have recently been decided authoritatively and affirm the judgment of the district court.


4
AFFIRMED.